Potter, Chief Justice.
This cause has been heard upon a motion for an extension of time for the filing and service of the brief of plaintiffs in error, filed after the expiration of the time allowed for such brief; and the same question, and, facts are presented as in the case of Phillips et al. v. Brill et al., this day decided, except that in this case it appears that both of the plaintiffs in error were out of the state at the time of the expiration of the time for filing brief, and for some time previous -thereto, and their agent, one of the plaintiffs in error in the other case, makes oath to the fact of their absence, and of his want of knowledge of the illness of their counsel, and of the default, until a short time previous to the time of filing the motion for an extension. For the reasons stated in the opinion in the other case above mentioned, the motion for an extension of time will be granted.
Beard, J., concurs.
Scott, J., did not sit, having been the presiding judge in the cause in the court below.